                Case 1:19-cv-09412-AJN-OTW Document 142 Filed 03/05/21 Page 1 of 1




JAMES E. JOHNSON                                  THE CITY OF NEW YORK                                        PETER W. BROCKER
Corporation Counsel                                                                                     Assistant Corporation Counsel
                                                LAW DEPARTMENT                                                 Phone: (212) 356-2332
                                                                                                                  Fax: (212) 356-3509
                                                100 CHURCH STREET, Rm. 3-177                                    pbrocker@law.nyc.gov
                                                     NEW YORK, NY 10007

                                                                                     March 3, 2021
        BY ECF:
        Hon. Ona T. Wang, U.S.M.J.
        United States District Court
                                                                                 MEMO ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                         Re:     Thomas Medina v. City of New York, et al.,
                                 19 Civ. 9412 (AJN) (OTW)

        Your Honor:

               I am one of the attorneys assigned to the defense of the above-referenced matter, and
        write, with the consent of plaintiff’s and co-defendant’s counsel, to request that the settlement
        conference scheduled in this matter for March 11th at 2:00pm be adjourned by one week so as to
        allow the parties to meaningfully discuss settlement in advance of the conference. As it stands,
        City Defendants have not yet made an offer to Plaintiff. As a result, the parties will have only a
        minimal opportunity to discuss resolution of this matter before the conference, and no
        opportunity to discuss resolution before the pre-conference submission due tomorrow, which
        may needlessly burden the Court’s time in the presently scheduled conference.

                As a result, City Defendants request that the settlement conference scheduled in this
        matter for March 11th at 2:00pm be adjourned to a date and time of the Court’s convenience
        after March 19th.1
         Application granted. The Mar. 11. 2021 conference is
         hereby adjourned to Apr. 22, 2021 at 2:00 pm. See ECF 139Respectfully submitted,
         for instructions. ECF 141 resolved. SO ORDERED.
                                                                             Peter W. Brocker /s//
            /s/ Ona T. Wang Mar. 5, 2021                                     Peter W. Brocker, Esq.
            U.S.M.J.                                                         Assistant Corporation Counsel

        cc:      All counsel of record via ECF


        1
         Co-Defendant’s counsel respectfully requests that in rescheduling this conference the Court not schedule it the
        week of March 29th.
